 1   WRIGHT, FINLAY & ZAK, LLP
     Christina V. Miller, Esq.
 2   Nevada Bar No. 12448
 3   Lindsay D. Robbins, Esq.
     Nevada Bar No. 13474
 4   7785 W. Sahara Ave., Suite 200
     Las Vegas, NV 89117
 5   (702) 475-7964; Fax: (702) 946-1345
 6   lrobbins@wrightlegal.net
     Attorneys for Plaintiff, HSBC Bank USA, National Association, as Trustee for Mortgage Pass-
 7   Through Certificates, MLMI Series 2006-A4
 8
                                  UNITED STATES DISTRICT COURT
 9
                                        DISTRICT OF NEVADA
10
     HSBC BANK USA, NATIONAL                          Case No.: 2:16-cv-02896-RFB-BNW
11   ASSOCIATION, AS TRUSTEE FOR
     MORTGAGE PASS-THROUGH                            STIPULATION AND ORDER TO
12   CERTIFICATES, MLMI SERIES 2006-A4, a             EXTEND TIME TO FILE DISMISSAL
13   Virginia Company                                 DOCUMENTS

14                  Plaintiff,                        (Third Request)
15   vs.
16
     OPERTURE, INC., a Domestic Close
17   Corporation; BRIDGER INVESTMENT, LLC,
     a Nevada limited-liability company; and
18
     SUNSET CLIFFS HOMEOWNERS
19   ASSOCIATION, a Domestic Non-Profit
     Company,
20
                    Defendants.
21
22
            IT IS HEREBY STIPULATED that Plaintiff, HSBC Bank USA, National Association,
23
24   as Trustee for Mortgage Pass-Through Certificates, MLMI Series 2006-A4 (hereinafter “HSBC

25   Bank”), Defendant Bridger Investment, LLC (hereinafter “Bridger”) and Defendant Sunset
26   Cliffs Homeowners Association (hereinafter “Sunset Cliffs”) (collectively, the “Parties”) by and
27
     through their undersigned counsel of record, hereby agree and stipulate as follows:
28



                                                Page 1 of 4
 1
 2   1. On July 15, 2019, HSBC Bank filed its Notice of Settlement [ECF No. 37] that the

 3      Parties had reached a settlement in this action;
 4
     2. On July 16, 2019, this Court issued its Minute Order setting the deadline of August
 5
        30, 2019 to file the Stipulation for Dismissal [ECF No. 38];
 6
 7   3. On August 30, 2019, the HSBC Bank filed a Stipulation and Order to Extend Time

 8      to File Dismissal Documents [ECF 39];
 9   4. On August 30, 2019, this Court filed the Order extending the deadline to file
10
        dismissal documents to October 29, 2019 [ECF 40];
11
     5. On October 29, 2019, the HSBC Bank filed a second Stipulation and Order to
12
13      Extend Time to File Dismissal Documents [ECF 41];

14   6. On November 1, 2019, this Court filed the Order extending the deadline to file
15      dismissal documents to December 13, 2019 [ECF 42]
16
     7. The terms of the Settlement Agreement have been negotiated and the Settlement
17
        Agreement has been fully executed;
18
19   8. Counsel for HSBC Bank has obtained the settlement funds from Sunset Cliffs and

20      Bridger and the funds were forwarded to HSBC Bank on October 29, 2019;
21
     9. Pursuant to the terms of the Settlement Agreement, the settlement funds must be
22
        cleared and applied to the loan before a Reconveyance of the Deed of Trust to
23
        Bridger may be submitted for recording;
24
25   10. Bridger submitted three personal checks in conformance with the terms of the

26      Settlement Agreement;
27
28



                                        Page 2 of 4
           11. Because the Bridger funds were not certified, it is taking slightly longer than
 1
 2            expected to apply the funds to the loan;

 3         12. Once the funds are applied to the loan, Counsel for HSBC Bank will prepare the
 4
              Reconveyance of Deed of Trust to expedite resolution of this case;
 5
           13. The Parties are requesting an additional thirty (30) days to finalize the terms of the
 6
 7            settlement, and thus request up to February 12, 2019, to file the Stipulation for
                                                  February 12, 2020
 8            Dismissal;
 9   ///
10
11
     ///
12
13
14   ///
15
16
     ///
17
18
19   ///

20
21
     ///
22
23
     ///
24
25
26   ///
27
28



                                              Page 3 of 4
           14. This is the third request for an extension and is submitted in good faith and not
 1
 2            intended to cause any delay to the Court.

 3   IT IS SO STIPULATED.
 4
     DATED this 12th day of December, 2019.               DATED this 12th day of December, 2019.
 5
     WRIGHT, FINLAY & ZAK, LLP                            BOYACK ORME & ANTHONY
 6
 7   /s/ Lindsay D. Robbins                               /s/ Patrick Orme
     Lindsay D. Robbins, Esq.                             Patrick Orme, Esq.
 8   Nevada Bar No. 13474                                 Nevada Bar No. 7853
     7785 W. Sahara Ave, Suite 200                        7432 W. Sahara Ave.
 9   Las Vegas, NV 89117                                  Las Vegas, NV 89117
10   Attorneys for Plaintiff, HSBC Bank                   Attorneys for Defendant, Sunset Cliffs
                                                          Homeowners Association
11
     DATED this 12th day of December, 2019.
12
13   BROWNSTEIN HYATT FARBER
     SCHRECK, LLP
14
     /s/ Frank M. Flansburg III
15   Frank M. Flansburgf III, Esq.
16   Nevada Bar No. 6974
     100 N. City Parkway, Suite 1600
17   Las Vegas, NV 89106
     Attorneys for Defendant, Bridger Investment,
18
     LLC
19
20                                                        Case No.: 2:16-cv-02896-RFB-BNW
21
22                                            ORDER
23
           IT IS SO ORDERED.
24
           Dated this ____
                       12th day of ________,
                                   December 2019. ________________________________
25
                                                    RICHARD F. BOULWARE, II
26                                                  UNITED STATES DISTRICT JUDGE
                                                      ________________________________
27                                                    UNITED
                                                     DATED thisSTATES DISTRICT JUDGE
28



                                              Page 4 of 4
